DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/715,013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 26, lines 1-3: the inner stiffener member being less flexible “than the outer member so that the distal end of the inner stiffener member resists deflection”
Claim 28, lines 2-5: each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber “such that the piston and the detents cooperate to provide predefined discrete deflection curvatures”
Claim 32, lines 1-4: the inner tubular stiffener member including first and second “stiffening” sections, the second “stiffening” section having sufficient rigidity to support the distal end against excessive flexing or breakage during deflection
Claim 33, lines 1-2: the first “stiffening” section is formed from a plastic material
Claim 34, lines 1-2: the second “stiffening” section is formed from at least one of nitinol or stainless steel

Information Disclosure Statement
The information disclosure statement filed February 4, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of JP H08-71157A has not been provided in the application file for consideration. An English translation of JP H08-71157A has been provided in Application No. 14/715,013, but a copy of JP H08-71157A itself has not been provided
A copy of JP H09-503931A has not been provided in the application file for consideration. An English translation of JP H09-503931A has been provided in Application No. 14/715,013, but a copy of JP H09-503931A itself has not been provided
A copy of JP 2000-229084A has not been provided in the application file for consideration. An English translation of JP 2000-229084A has been provided in Application No. 14/715,013, but a copy of JP 2000-229084A itself has not been provided
A copy of JP 2003-144554A has not been provided in the application file for consideration. An English translation of JP 2003-144554A has been provided in Application No. 14/715,013, but a copy of JP 2003-144554A itself has not been provided
A copy of JP 2010-167101A has not been provided in the application file for consideration. An English translation of JP 2010-167101A has been provided in Application No. 14/715,013, but a copy of JP 2010-167101A itself has not been provided

Claim Objections
Claims 19, 23-25, 28, 29, 31, and 36-38 are objected to because of the following informalities:  
	In regards to claim 19, line 8, “a uneven distal end” should be changed to “an uneven distal end”.
	In regards to claim 19, lines 17-18, “at using” should be changed to “using”.
	In regards to claim 23, line 1, “the inner member” should be changed to “the inner stiffener member”.
	In regards to claim 23, line 2, “less flexible distal portion” should be changed to “a less flexible distal portion”.
	In regards to claim 24, line 3, “a longitudinal axis” should be changed to “the longitudinal axis”.
	In regards to claim 25, line 2, “a proximal end” should be changed to “the proximal end”.
	In regards to claim 28, line 1, “the detents” should be changed to “the plurality of detents”.
	In regards to claim 28, line 5, “the detents” should be changed to “the plurality of detents”.
	In regards to claim 29, line 3, “the body” should be changed to “the body.”.
	In regards to claim 31, line 9, “a uneven distal end” should be changed to “an uneven distal end”.
	In regards to claim 31, lines 11-12, “separated along the longitudinal axis separated along the longitudinal axis” should be changed to “separated along the longitudinal axis”.
	In regards to claim 31, line 19, “at using” should be changed to “using”.
	In regards to claim 36, line 2, “comprising” should be changed to “comprising:”.
	In regards to claim 36, line 9, “a uneven distal end” should be changed to “an uneven distal end”.
	In regards to claim 37, line 1, “the act of actuating the first puller wire” should be changed to “the actuating the first puller wire”.
	In regards to claim 37, line 2, “the act of actuating the second puller wire” should be changed to “and the actuating the second puller wire”.
	In regards to claim 38, line 4, “the proximal end” should be changed to “a proximal end”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28, 29, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 26, lines 1-3 recite: the inner stiffener member being less flexible “than the outer member so that the distal end of the inner stiffener member resists deflection”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/715,013.
	In regards to claim 28, lines 2-5 recite: each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber “such that the piston and the detents cooperate to provide predefined discrete deflection curvatures”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/715,013. Claim 1 of US 11,033,715 (corresponding to Application No. 14/715,013) instead recites: each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber “such that the plunger and the plurality of detents cooperate to provide predetermined discrete deflection curvatures”. Claim 29 is rejected by virtue of being dependent upon claim 28.
	In regards to claim 32, lines 1-4 recite: the inner tubular stiffener member including first and second “stiffening” sections, the second “stiffening” section having sufficient rigidity to support the distal end against excessive flexing or breakage during deflection; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/715,013.
	In regards to claim 33, lines 1-2 recite: the first “stiffening” section is formed from a plastic material; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/715,013.
	In regards to claim 34, lines 1-2 recite: the second “stiffening” section is formed from at least one of nitinol or stainless steel; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/715,013.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 28, 29, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 20, line 2, the term “about 180 degrees” is a relative term which renders the claim indefinite. The term “about 180 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 28, lines 2-5 recite: “each detent of the plurality of detents being configured to engage with a plunger” disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber such that “the piston and the detents cooperate” to provide predefined discrete deflection curvatures. It is unclear how “the piston and the detents” would cooperate when “the plurality of detents… engage with a plunger”. Claim 29 is rejected by virtue of being dependent upon claim 28.
	In regards to claim 33, line 1, the claim recites the limitation "the first stiffening section".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 34, line 1, the claim recites the limitation "the second stiffening section".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 35, line 1, the claim recites the limitation "the second tubular member".  There is insufficient antecedent basis for this limitation in the claim. Claim 31, line 4 recites “an inner tubular stiffener member”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 36, line 1 recites: A method of “symmetrically deflecting” a deflection catheter. Claim 36, lines 7-8 recite: “asymmetrical bidirectional deflection”. It is unclear how a method of “symmetrically deflecting” would allow for “asymmetrical bidirectional deflection”. It is the Examiner’s understanding from the body of the claim that the method should be “A method of asymmetrically deflecting a deflection catheter”. Claims 37 and 38 are rejected by virtue of being dependent upon claim 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21-25, 27, 30, 31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 11,033,715. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a deflection catheter, a catheter shaft, an outer member/an outer tubular member, an inner stiffener member/an inner tubular stiffener member, an uneven distal end/the distal end of the inner tubular stiffener member being uneven, and a first puller wire and a second puller wire/two puller wires.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 22, 26, 31, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al (US 5,944,689).
	In regards to claim 19, Houser et al teaches a deflection catheter (Figures 7-9) comprising: 
a catheter shaft including an outer member (spring 25) having a first center lumen (interior bore 27), the outer member being flexible (Figure 7)
an inner stiffener member (tube 160 and torque transmitting tube 172) extending through the first center lumen of the outer member (Figures 7 and 9), the catheter shaft having a length extending distally beyond the inner stiffener member disposed inside the catheter shaft (Figure 7), the inner stiffener member extending along a longitudinal axis (Figures 7 and 9), the inner stiffener member having a second center lumen and a uneven distal end (Figure 8), the uneven distal end including a first distal most surface (segment 162) and a second distal most surface (segment 166), the second distal most surface being spaced radially from the first distal most surface and separated a distance along the longitudinal axis from the first distal most surface (Figure 8)
a first puller wire (steering wire 56 shown but not labeled in Figure 9) extending through the second center lumen of the inner stiffener member and configured to deflect the outer member using the first distal most surface at a first deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body) 
a second puller wire (steering wire 58 shown but not labeled in Figure 9) extending through the second center lumen of the inner stiffener member and configured to deflect the outer member at using the second distal most surface at a second deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body), the second deflection initiation location being spaced along the longitudinal axis from the first deflection initiation location (Figure 7)
	In regards to claim 20, Houser et al teaches the first and second distal most surfaces of the inner stiffener member being separated by about 180 degrees (Figure 8).
	In regards to claim 22, Houser et al teaches the uneven distal end being stepped (Figure 8).
	In regards to claim 26, Houser et al teaches the inner stiffener member being less flexible than the outer member so that the distal end of the inner stiffener member resists deflection (Figure 7).
	In regards to claim 31, Houser et al teaches a deflection catheter (Figures 7-9) comprising:
a catheter shaft including an outer tubular member (25) having a first center lumen (27), the outer tubular member being flexible (Figure 7)
an inner tubular stiffener member (160/172) extending through the first center lumen of the outer tubular member (Figures 7 and 9), the catheter shaft having a length extending distally beyond the inner tubular stiffener member disposed inside the catheter shaft (Figure 7), the inner tubular stiffener member extending along a longitudinal axis (Figures 7 and 9), the inner tubular stiffener member having a second center lumen and a uneven distal end (Figure 8), the uneven distal end configured to provide asymmetrical bidirectional deflection using first and second distal most surfaces (162/166) that are separated along the longitudinal axis separated along the longitudinal axis (Figure 8)(column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.)
a first puller wire (steering wire 56 shown but not labeled in Figure 9) extending through the second center lumen of the inner tubular stiffener member and configured to deflect the outer tubular member using the first distal most surface at a first deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body)
a second puller wire (steering wire 58 shown but not labeled in Figure 9) extending through the second center lumen of the inner tubular stiffener member and configured to deflect the outer tubular member at using the second distal most surface at a second deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body), the second deflection initiation location being spaced along the longitudinal axis from the first deflection initiation location (Figure 7)
	In regards to claim 36, Houser et al teaches a method of symmetrically deflecting a deflection catheter (Figure 7-9), the deflection catheter comprising 
a catheter shaft including an outer member (25) having a first center lumen (27), the outer member being flexible (Figure 7) 
an inner stiffener member (160/172) extending through the first center lumen of the outer member (Figures 7 and 9), the catheter shaft having a length extending distally beyond the inner stiffener member disposed inside the catheter shaft (Figure 7), the inner stiffener member extending along a longitudinal axis (Figures 7 and 9), the inner stiffener member having a second center lumen and a uneven distal end (Figure 8), the uneven distal end configured to provide asymmetrical bidirectional deflection using first and second distal most surfaces (160/166) (column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.)
a first puller wire (steering wire 56 shown but not labeled in Figure 9) extending through the second center lumen of the inner stiffener member 
a second puller wire (steering wire 58 shown but not labeled in Figure 9) extending through the second center lumen of the inner stiffener member, the method comprising: 
actuating the first puller wire to deflect the outer member using the first distal most surface at a first deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body)
actuating the second puller wire to deflect the outer member using the second distal most surface at a second deflection initiation location (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body), the second deflection initiation location being spaced along the longitudinal axis from the first deflection initiation location (Figure 7)
	In regards to claim 37, Houser et al teaches the act of actuating the first puller wire causing a first deflection curvature (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body)(column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.), the act of actuating the second puller wire causing a second deflection curvature (Abstract: At least one steering wire is attached to the elongated body for transmitting bending force to the body)(column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 32-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al, as applied to claims 19, 31, and 36 above.
	In regards to claim 21, Houser et al does not teach the uneven distal end being sloped, as Houser et al instead teaches the uneven distal end being stepped (Figure 8). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the uneven distal end, of the catheter of Houser et al, to be sloped, as Applicant has not disclosed that such a configuration of the uneven distal end provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the uneven distal end being stepped, as taught by Houser et al, as either configuration of the uneven distal end, whether obvious alternatives of stepped or sloped, will arrive at the same end result of providing for different curvature shapes of the tip of the catheter.
	In regards to claim 23, Houser et al teaches the inner member having a two-part construction, including a proximal portion (172) and distal portion (160); however, Houser et al (Figure 7-9) is silent about the proximal portion being a more flexible proximal portion and the distal portion being a less flexible distal portion. Houser et al teaches a deflection catheter (Figures 1-4) comprising an inner member (curve adjusting tube 60/61 and mandrel 62) having a two-part construction, including a proximal portion (62) and a less flexible distal portion (60/61)(column 4, lines 40-41: the sleeve is formed of a rigid material). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion, of the catheter of Houser et al (Figures 7-9), to be less flexible, as taught by Houser et al (Figures 1-4), as such will provide a well defined movable fulcrum (column 4, lines 40-41). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal portion, of the modified catheter of Houser et al, to be more flexible, as such will allow for more easily navigating anatomy of a patient.
	In regards to claim 24, Houser et al teaches the catheter shaft having an elongated proximal section and a distal deflection section (Figure 7), the inner stiffener member being movable relative to the outer member to enable an operator to adjust a location of a proximal end of the distal deflection section along a length of the catheter shaft (column 4, lines 47-48: a tube 160 is rotatable)(column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.); however, Houser et al does not teach the inner stiffener member being specifically movable along a longitudinal axis, as Houser et al (Figures 7-9) instead teaches the inner stiffener member being rotatably movable (column 4, lines 47-48: a tube 160 is rotatable). Houser et al teaches a deflection catheter (Figures 1-4) comprising a catheter shaft (25) having an elongated proximal section and a distal deflection section (Figure 2), an inner stiffener member (60/61/62) being movable along a longitudinal axis relative to an outer member (25) to enable an operator to adjust a location of a proximal end of the distal deflection section along a length of the catheter shaft (Figure 2 to Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner stiffener member, of the catheter of Houser et al (Figures 7-9), to also be movable along a longitudinal axis relative to the outer member, as taught by Houser et al (Figures 1-4), as a more proximal location of the inner stiffener member is positioned to permit the maximum curvature of distal tip assembly of the catheter, and a more distal location of the inner stiffener member causes a shorter portion of the tip of the catheter to curve to a sharper curve (column 4, lines 13-20).
	In regards to claim 25, in the modified catheter of Houser et al, Houser et al teaches the inner stiffener member defining a proximal end of the distal deflection section (Figure 7).
	In regards to claim 32, Houser et al teaches the inner tubular stiffener member including first and second stiffening sections (160/172); however, Houser et al is silent about the second stiffening section (160) having sufficient rigidity to support the distal end against excessive flexing or breakage during deflection. Applicant’s Specification (paragraph [0058]) states: wherein the material(s) of which the section 124B is has sufficient rigidity to support the distal end 124D" against excessive flexing or breakage during deflection… the section 124B is constructed of nitinol, stainless steel, or other suitable metal. Houser et al teaches a deflection catheter (Figures 1-4) comprising an inner tubular stiffener member including first and second stiffening sections (60/61 and 62), the second stiffening section having sufficient rigidity (column 4, lines 40-41: the sleeve is formed of a rigid material)(column 4, lines 36-37: The tube can be made of stainless steel). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second stiffening section, of the catheter of Houser et al (Figures 7-9), to have sufficient rigidity, such as stainless steel, as taught by Houser et al (Figures 1-4), as such will provide a well defined movable fulcrum (column 4, lines 40-41). And as Houser et al (Figures 1-4) teaches the second stiffening section being made of stainless steel, which is the same material that Applicant teaches, such would be expected to support the distal end against excessive flexing or breakage during deflection.
	In regards to claim 33, Houser et al (Figures 7-9) is silent about the first stiffening section (160) is formed from a plastic material. Houser et al teaches a deflection catheter (Figures 1-4) wherein a first stiffening section (60/61) is formed from a plastic material (column 4, lines 36-38: The tube can made of… a polymeric material such as polyamide or other polymer). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first stiffening section, of the catheter of Houser et al (Figures 7-9), to be formed from a plastic material, as taught by Houser et al (Figures 1-4), as such will provide a well defined movable fulcrum (column 4, lines 40-41).
	In regards to claim 34, Houser et al (Figures 7-9) is silent about the second stiffening section (160) is formed from at least one of nitinol or stainless steel. Houser et al teaches a deflection catheter (Figures 1-4) wherein a second stiffening section (60/61) is formed from at least one of nitinol or stainless steel (column 4, lines 36-37: The tube can made of stainless steel, nitinol alloy). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second stiffening section, of the catheter of Houser et al (Figures 7-9), to be formed from at least one of nitinol or stainless steel, as taught by Houser et al (Figures 1-4), as such will provide a well defined movable fulcrum (column 4, lines 40-41).
	In regards to claim 35, Houser et al (Figures 7-9) does not teach the second tubular member (160/172) being configured for longitudinal movement in a discrete manner along the catheter shaft, as Houser et al (Figures 7-9) instead teaches the second tubular member being configured for rotatable movement (column 4, lines 47-48: a tube 160 is rotatable). Houser et al teaches a deflection catheter (Figures 1-4) comprising a second tubular member (60/61/62) being configured for longitudinal movement in a discrete manner along a catheter shaft (25) (Figure 2 to Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second tubular member, of the catheter of Houser et al (Figures 7-9), to also be configured for longitudinal movement in a discrete manner along the catheter shaft, as taught by Houser et al (Figures 1-4), as a more proximal location of the second tubular member is positioned to permit the maximum curvature of distal tip assembly of the catheter, and a more distal location of the second tubular member causes a shorter portion of the tip of the catheter to curve to a sharper curve (column 4, lines 13-20).
	In regards to claim 38, Houser et al teaches the catheter shaft having an elongated proximal section and a distal deflection section (Figure 7), the method further comprising: moving the inner stiffener member relative to the outer member to enable an operator to adjust a location of the proximal end of the distal deflection section along a length of the catheter shaft (column 4, lines 47-48: a tube 160 is rotatable)(column 4, lines 52-58: Tube 160 is provided with a distal end having circumferential segments 162, 164, 166, and 168 of differing lengths. Each of these circumferential segments provides a fulcrum or stiffening member spaced a different distance from the distal tip of the catheter and thus provides for as many different curvature shapes of the tip as there are segments.); however, Houser et al does not teach specifically moving the inner stiffener member along the longitudinal axis, as Houser et al (Figures 7-9) instead teaches rotatably moving the inner stiffener member (column 4, lines 47-48: a tube 160 is rotatable). Houser et al teaches a method of symmetrically deflecting a deflection catheter (Figures 1-4) comprising a catheter shaft (25) having an elongated proximal section and a distal deflection section (Figure 2), the method further comprising: moving the inner stiffener member (60/61/62) along a longitudinal axis relative to an outer member (25) to enable an operator to adjust a location of the proximal end of the distal deflection section along a length of the catheter shaft (Figure 2 to Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify moving the inner stiffener member, of the method of Houser et al (Figures 7-9), to also be moving the inner stiffener member along the longitudinal axis relative to the outer member, as taught by Houser et al (Figures 1-4), as a more proximal location of the inner stiffener member is positioned to permit the maximum curvature of distal tip assembly of the catheter, and a more distal location of the inner stiffener member causes a shorter portion of the tip of the catheter to curve to a sharper curve (column 4, lines 13-20).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Houser et al, as applied to claim 19 above, and further in view of Ponzi (US 2003/0187396) and Wadsworth et al (US 6,203,507).
	In regards to claim 27, Houser et al (Figures 7-9) teaches a deflection curvature adjustment handle having a body (handle assembly 12); however, Houser et al (Figures 7-9) does not teach the body with a piston chamber, and a piston coupled to the inner stiffener member to impart longitudinal movement to the inner stiffener member, the piston chamber having a plurality of detents formed on a longitude along an inner radial surface of the piston chamber, as Houser et al (Figures 7-9) instead teaches to impart rotatable movement to the inner stiffener member (column 4, lines 47-48: a tube 160 is rotatable). Houser et al teaches a deflection catheter (Figures 1-4) comprising to impart longitudinal movement to an inner stiffener member (60/61/62) (Figure 2 to Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, of Houser et al (Figures 7-9), to also impart longitudinal movement to the inner stiffener member, as taught by Houser et al (Figures 1-4), as a more proximal location of the inner stiffener member is positioned to permit the maximum curvature of distal tip assembly of the catheter, and a more distal location of the inner stiffener member causes a shorter portion of the tip of the catheter to curve to a sharper curve (column 4, lines 13-20). Ponzi teaches a deflection catheter (Figures 1-8, catheter 10) comprising a deflection curvature adjustment handle (needle control handle 17) having a body (body 80) with a piston chamber (piston chamber 82), and a piston (piston 84) coupled to an inner stiffener member (injection needle 46) to impart longitudinal movement to the inner stiffener member, the piston chamber having a raised formation (securing means,
such as a set screw, pin, or other locking mechanism 102) formed on a longitude along an inner
radial surface of the piston chamber and the raised formation is configured to engage with a
detent (slot 100) disposed on an outer radial surface of the piston (Figure 2b). It would have
been obvious to a person having ordinary skill in the art before the effective filing date of the
claimed invention to modify the deflection curvature adjustment handle, of the modified catheter
of Houser et al, with a piston chamber, a piston, a raised formation, and a detent, as taught by Ponzi, as such will limit the distance that the piston can be slid proximally out of the piston chamber 82 (paragraph [0053]), and by association the distance that the inner stiffener member can be slid proximally can also be limited and controlled (Figure 2b). However, Ponzi does not teach the plurality of detents, as Ponzi only teaches one detent (100). Wadsworth et al
teaches a deflection catheter (Figures 1-7) comprising a piston chamber (piston chamber 119)
having a raised formation (clip 138 having flat side 142) formed on a longitude along an inner
radial surface of the piston chamber and the raised formation is configured to engage with a
plurality of detents (indentations 144) disposed on an outer radial surface of a piston (piston
114) (Figure 7)(column 8, lines 45-58). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one detent, of the modified catheter of Houser et al and Ponzi, to be a plurality of detents, as taught
by Wadsworth et al, as the interaction of the raised formation with the plurality of detents will
provide a clicking mechanism to provide the physician with an indication of how far the piston
has been moved (column 8, lines 54-58). However, neither Ponzi nor Wadsworth et al teaches
the piston chamber having the plurality of detents, as the combination of Ponzi and Wadsworth et al teaches the piston chamber having the raised formation and the piston having the plurality of detents. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston chamber and the piston, of the modified catheter of Houser et al, Ponzi, and Wadsworth of al, to have the plurality of detents and the raised formation, respectively, as an obvious matter of design choice of reversal of parts, as Applicant states “In the illustrated embodiment of FIG. 4, a plurality of recessed detents d1, d2 and d3 are formed on a longitude along an inner radial surface of the piston chamber 82, where each detent is configured to receive and engage with a raised formation, for example, a ridge or, as illustrated, a ball plunger 91 supported and biased by a spring 94 situated in a recess 92, formed on an outer radial surface of the piston 84... It is also understood that the detents may be formed in the outer radial surface of the piston 84, with the raised formation emerging from the inner radial wall of the piston chamber 82” (Specification, paragraph [0048]), thus being obvious alternative configurations of the piston chamber and the piston arriving at the same end result.
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Houser et al, as applied to claim 19 above, and further in view of Nita et al (US 5,951,539).
	In regards to claim 30, Houser et al teaches the outer member being made from a coil (25); however, Houser et al does not teach the coil being a multi-layered coil, the multi-
layered coil including an inner coil and an outer coil. Nita et al teaches a catheter (Figure 2E),
wherein an outer member is made from a multi-layered coil (spiral wound ribbon 206),
the multi-layered coil including an inner coil and an outer coil. It would have been obvious to a
person having ordinary skill in the art before the effective filing date of the claimed invention to
modify the coil, of the catheter of Houser et al, to be a multi-layered coil, the multi-layered coil including an inner coil and an outer coil, as taught by Nita et al, as such will achieve a catheter having an exceptionally thin wall, excellent kink-resistance, and controlled stiffness (Abstract). 

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: claims 28 and 29 are also rejected under 35 U.S.C. 112(a).
	In regards to claim 28, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a deflection catheter, as claimed, specifically including each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber such that the piston and the detents cooperate to provide predefined discrete deflection curvatures.
	Houser et al teaches a deflection catheter (Figures 7-9); however, Houser et al does not teach a plurality of detents, a plunger, a piston, and a piston chamber.
Ponzi teaches a deflection catheter (Figures 1-8, catheter 10), wherein a raised formation (102) is configured to engage with a detent (100) disposed on an outer radial surface of a piston (84) depending on a position of the piston in a piston chamber (82). However, Ponzi does not teach the plurality of detents, as Ponzi only teaches one detent (100).
	Wadsworth et al teaches a deflection catheter (Figures 1-7) wherein a raised formation (138/142) is configured to engage with a plurality of detents (144) disposed on an outer radial surface of a piston (piston 114) depending on a position of the piston in a piston chamber (119) (Figure 7)(column 8, lines 45-58).
	However, neither Ponzi nor Wadsworth et al teaches the piston chamber having the plurality of detents and the piston having the plunger, as the combination of Ponzi and Wadsworth et al teaches the piston chamber having the raised formation and the piston having the plurality of detents. But such would be an obvious matter of design choice of reversal of parts, as Applicant states “In the illustrated embodiment of FIG. 4, a plurality of recessed detents d1, d2 and d3 are formed on a longitude along an inner radial surface of the piston chamber 82, where each detent is configured to receive and engage with a raised formation, for example, a ridge or, as illustrated, a ball plunger 91 supported and biased by a spring 94 situated in a recess 92, formed on an outer radial surface of the piston 84… It is also understood that the detents may be formed in the outer radial surface of the piston 84, with the raised formation emerging from the inner radial wall of the piston chamber 82” (Specification, paragraph [0048]), thus being obvious alternative configurations of the piston chamber and the piston arriving at the same end result. And such would be an obvious matter of design choice to modify the raised formation to be a plunger, as Applicant states “where each detent is configured to receive and engage with a raised formation, for example, a ridge or, as illustrated, a ball plunger 91 supported and biased by a spring 94 situated in a recess 92, formed on an outer radial surface of the piston 84” (Specification, paragraph [0048]), thus being obvious alternatives for the piston arriving at the same end result.
	However, neither Ponzi nor Wadsworth et al teaches that “the piston and the detents cooperate to provide predefined discrete deflection curvatures”. Ponzi instead teaches that the raised formation (102) of the piston (84) and the one detent 100 cooperate to limit the distance that the piston can be slid proximally out of the piston chamber (82]) (paragraph [0053]). And Wadsworth et al instead teaches that the raised formation (138/142) of the piston (114) and the detents [144] cooperate to provide a clicking mechanism to provide the physician with an indication of how far the piston has been moved (column 8, lines 54-58)
Thus, claim 28 is objected to as being dependent upon a rejected base claim 19, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim 19 and intervening claim 27. Claim 29 is objected to by virtue of being dependent upon claim 28. Note: claims 28 and 29 are also rejected under 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783